Exhibit 10.2
 
FORM OF WARRANT
 
THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), OR ANY OTHER SECURITIES
LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR TRANSFERRED OR
OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH
SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL TO THE ISSUER OF
THESE SECURITIES, SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.
 

       
Date: January 24, 2017
 



 
$ 0.40 WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK OF VERIFYME, INC.
 
THIS IS TO CERTIFY that, for value received, ____________, his successors and
assigns (the “Holder”), is entitled to purchase, subject to the terms and
conditions hereinafter set forth, 500,000 shares of VerifyMe, Inc., a Nevada
corporation (the “Company”) common stock, $0.001 par value per share (“Common
Stock”), and to receive VerifyMe certificates for the Common Stock so
purchased.  The exercise price of this Warrant is $0.40 per share, subject to
adjustment as provided below (the “Exercise Price”).
 
1.          Exercise Period and Vesting.  This Warrant is vested and shall be
exercisable at any time by the Holder beginning on the date listed above (the
“Issuance Date”), and ending at 5:00 p.m., New York, New York time, on the date
that is the fifth anniversary of the date of this Warrant (the “Exercise
Period”).  This Warrant will terminate automatically and immediately upon the
expiration of the Exercise Period.


2.          Exercise of Warrant; Cashless Exercise.
(a)   Exercise.  This Warrant may be exercised, in whole or in part, at any time
and from time to time during the Exercise Period.  Such exercise shall be
accomplished by tender to the Company of an amount equal to the Exercise Price
multiplied by the number of underlying shares being purchased (the “Purchase
Price”), by wire transfer or by certified check or bank cashier’s check, payable
to the order of the Company, or by a cashless exercise as provided in Section
2(b).  As a condition of exercise, the Holder shall where applicable execute a
customary investment letter and accredited investor questionnaire.  The Holder’s
right to exercise this Warrant is subject to compliance with any applicable laws
and rules including Section 5 of the Securities Act of 1933.


(b)   Cashless Exercise.  Provided, however, the Holder may exercise this
Warrant by surrendering such number of shares of Common Stock received upon
exercise of this Warrant with an aggregate Fair Market Value (as defined below)
equal to the Purchase Price, as described in the following paragraph (a
“Cashless Exercise”). If the Company does not have sufficient authorized Common
Stock to permit partial or full exercise, the Holder may acquire one share of
(or a fractional share at the option of the Holder or to the extent required).
 
1

--------------------------------------------------------------------------------

 
If the Holder elects to conduct a Cashless Exercise, the Company shall cause to
be delivered to the Holder a certificate or certificates representing the number
of shares of Common Stock computed using the following formula:
 
X = Y (A-B)
A
Where:
X = the number of shares of Common Stock to be issued to the Holder;


Y = the portion of the Warrant (in number of shares of Common Stock) being
exercised by the Holder (at the date of such calculation);


A = the Fair Market Value (as defined below) of one share of Common Stock; and


B = Exercise Price (as adjusted to the date of such calculation).
For purposes of this Warrant, Fair Market Value shall mean: (i) if the principal
trading market for such securities is a national securities exchange, or the
OTCQB (or a similar system then in use), the average of the last five reported
sales prices on the principal market the last five trading days immediately
prior to such Exercise Date (as defined in Section 2(c) below); or (ii) if (i)
is not applicable, and if bid and ask prices for shares of Common Stock are
reported by the principal trading market, the average of the high bid and low
asked prices so reported for the trading day immediately prior to such Exercise
Date.  Notwithstanding the foregoing, if there is no last reported sales price
or bid and ask prices, as the case may be, for the day in question, then Fair
Market Value shall be determined as of the latest day prior to such day for
which such last reported sales price or bid and asked prices, as the case may
be, are available, unless such securities have not been traded on an exchange or
in the over-the-counter market for 30 or more days immediately prior to the day
in question, in which case the Fair Market Value shall be determined in good
faith by and reflected in a formal resolution of the board of directors of the
Company.


(c)   Upon receipt of the Purchase Price in Section 2(a) or the shares of Common
Stock in Section 2(b), together with presentation and surrender to the Company
of this Warrant with an executed subscription form in substantially the form
attached hereto as Exhibit A (the “Subscription”), the Company will deliver to
the Holder, as promptly as possible, a certificate or certificates representing
the shares of Common Stock so purchased, registered in the name of the Holder or
its transferee (as permitted under Section 3 below).  With respect to any
exercise of this Warrant, the Holder will for all purposes be deemed to have
become the holder of record of the number of shares of Common Stock purchased
hereunder on the date a properly executed Subscription and payment of the
Purchase Price is received by the Company (the “Exercise Date”), irrespective of
the date of delivery of the certificate evidencing such shares, except that, if
the date of such receipt is a date on which the stock transfer books of the
Company are closed, such person will be deemed to have become the holder of such
shares at the close of business on the next succeeding date on which the stock
transfer books are open.  Fractional shares of Common Stock will not be issued
upon the exercise of this Warrant.  In lieu of any fractional shares that would
have been issued but for the immediately preceding sentence, the Holder will be
entitled to receive cash equal to the current market price of such fraction of a
share of Common Stock on the trading day immediately preceding the Exercise
Date.  In the event this Warrant is exercised in part, the Company shall issue a
New Warrant (defined below) to the Holder covering the aggregate number of
shares of Common Stock as to which this Warrant remains exercisable for.  The
Company acknowledges and agrees that this Warrant was issued on the Issuance
Date.
 
2

--------------------------------------------------------------------------------

 
3.          Transferability and Exchange.


(a)   This Warrant, and the Common Stock issuable upon the exercise hereof, may
not be sold, transferred, pledged or hypothecated unless the Company shall have
been provided with an opinion of counsel reasonably satisfactory to the Company
that such transfer is not in violation of the Securities Act of 1933 (the
“Securities Act”), and any applicable state securities laws.  Subject to the
satisfaction of this condition, this Warrant and the underlying shares of Common
Stock if not eligible to be sold under Rule 144 of the Securities Act shall be
transferable from time to time by the Holders upon written notice to the
Company.  If this Warrant is transferred, in whole or in part, the Company may
request the transferee to sign an investment letter and shall, upon surrender of
this Warrant to the Company, deliver to each transferee a Warrant evidencing the
rights of such transferee to purchase the number of shares of Common Stock that
such transferee is entitled to purchase pursuant to such transfer.  The Company
may place a legend similar to the legend at the top of this Warrant on any
replacement Warrant and on each certificate representing shares issuable upon
exercise of this Warrant or any replacement Warrants. Only a registered Holder
may enforce the provisions of this Warrant against the Company.  A transferee of
the original registered Holder becomes a registered Holder only upon delivery to
the Company of the original Warrant and an original Assignment, substantially in
the form set forth in Exhibit B attached hereto.


(b)   This Warrant is exchangeable upon its surrender by the Holder to the
Company for new Warrants of like tenor and date representing in the aggregate
the right to purchase the number of shares purchasable hereunder, each of such
new Warrants to represent the right to purchase such number of shares as may be
designated by the Holder at the time of such surrender (not to exceed the
aggregate number of shares underlying this Warrant).


4.          Adjustments to Exercise Price and Number of Shares Subject to
Warrant.  The Exercise Price and the number of shares of Common Stock
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of any of the events specified in this Section
4.  For the purpose of this Section 4, “Common Stock” means shares now or
hereafter authorized of any class of common stock of the Company, however
designated, that has the right to participate in any distribution of the assets
or earnings of the Company without limit as to per share amount (excluding, and
subject to any prior rights of, any class or series of preferred stock).
 
3

--------------------------------------------------------------------------------

 
(a)   In case the Company shall (i) pay a dividend or make a distribution in
shares of Common Stock to holders of shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of its shares of Common Stock other securities
of the Company, then the Exercise Price in effect at the time of the record date
for such dividend or on the effective date of such subdivision, combination or
reclassification, and/or the number and kind of securities issuable on such
date, shall be proportionately adjusted so that the Holder of the Warrant
thereafter exercised shall be entitled to receive the aggregate number and kind
of shares of Common Stock (or such other securities other than Common Stock) of
the Company, at the same aggregate Exercise Price, that, if such Warrant had
been exercised immediately prior to such date, the Holder would have owned upon
such exercise and been entitled to receive by virtue of such dividend,
distribution, subdivision, combination or reclassification.  Such adjustment
shall be made successively whenever any event listed above shall occur.


(b)   In case the Company shall fix a record date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
surviving corporation) of cash, evidences of indebtedness or assets, or
subscription rights or warrants, the Exercise Price to be in effect after such
record date shall be determined by multiplying the Exercise Price in effect
immediately prior to such record date by a fraction, the numerator of which
shall be the Fair Market Value per share of Common Stock on such record date,
less the amount of cash so to be distributed or the Fair Market Value (as
determined in good faith by, and reflected in a formal resolution of, the board
of directors of the Company) of the portion of the assets or evidences of
indebtedness so to be distributed, or of such subscription rights or warrants,
applicable to one share of Common Stock, and the denominator of which shall be
the Fair Market Value per share of Common Stock.  Such adjustment shall be made
successively whenever such a record date is fixed; and in the event that such
distribution is not so made, the Exercise Price shall again be adjusted to be
the Exercise Price which would then be in effect if such record date had not
been fixed.  When determining Fair Market Value of the Company’s Common Stock,
Fair Market Value shall mean: (i) if the principal trading market for such
securities is a national securities exchange including The Nasdaq Stock Market,
or the OTCQB (or a similar system then in use), the last reported sales price on
the principal market the trading day immediately prior to such record date; or
(ii) if subsection (i) is not applicable, and if bid and ask prices for shares
of Common Stock are reported by the principal trading market or the OTC Markets,
the average of the high bid and low ask prices so reported for the trading day
immediately prior to such record date.  Notwithstanding the foregoing, if there
is no last reported sales price or bid and ask prices, as the case may be, for
the day in question, then Fair Market Value shall be determined as of the latest
day prior to such day for which such last reported sales price or bid and ask
prices, as the case may be, are available, unless such securities have not been
traded on an exchange or in the over-the-counter market for 30 or more days
immediately prior to the day in question, in which case the Fair Market Price
shall be determined in good faith by, and reflected in a formal resolution of,
the board of directors of the Company.
 
(c)   Notwithstanding any provision herein to the contrary, no adjustment in the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Exercise Price; provided, however,
that any adjustments which by reason of this Section 4(c) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 4 shall be made to the nearest
cent or the nearest one-hundredth of a share, as the case may be.
 
4

--------------------------------------------------------------------------------

 
(d)   In the event that at any time, as a result of an adjustment made pursuant
to Section 4(a) above, the Holder of any Warrant thereafter exercised shall
become entitled to receive any shares of capital stock of the Company other than
shares of Common Stock, thereafter the number of such other shares so receivable
upon exercise of any Warrant shall be subject to adjustment from time to time in
a manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Common Stock contained in this Section 4, and the other
provisions of this Warrant shall apply on like terms to any such other shares.


(e)   If the Company merges or consolidates into or with another corporation or
entity, or if another corporation or entity merges into or with the Company
(excluding such a merger in which the Company is the surviving or continuing
corporation and which does not result in any reclassification, conversion,
exchange, or cancellation of the outstanding shares of Common Stock), or if all
or substantially all of the assets or business of the Company are sold or
transferred to another corporation, entity, or person, then, as a condition to
such consolidation, merger, or sale (any a “Transaction”), lawful and adequate
provision shall be made whereby the Holder shall have the right from and after
the Transaction to receive, upon exercise of this Warrant and upon the terms and
conditions specified herein and in lieu of the shares of the Common Stock that
would have been issuable if this Warrant had been exercised immediately before
the Transaction, such shares of stock, securities, or assets as the Holder would
have owned immediately after the Transaction if the Holder had exercised this
Warrant immediately before the effective date of the Transaction.


(f)   In case any event shall occur as to which the other provisions of this
Section 4 are not strictly applicable but the failure to make any adjustment
would not fairly protect the purchase rights represented by this Warrant in
accordance with the essential intent and principles hereof, then, in each such
case, the Company shall effect such adjustment, on a basis consistent with the
essential intent and principles established in this Section 4, as may be
necessary to preserve, without dilution, the purchase rights represented by this
Warrant.  No adjustment shall be required if the Company issues any Common Stock
or Common Stock equivalents where the Common Stock is sold at, or the Common
Stock equivalent is convertible into, exercisable for or exchangeable for,  a
price, less than the Exercise Price.


5.          Registration Rights.


(a)   No Registration Under the Securities Act. Issuance of this Warrant has not
been registered under the Securities Act.  When exercised, the stock
certificates shall bear the following legend unless one year has elapsed since
the date of issuance of this Warrant.


“The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Securities Act”), and may not be offered for
sale or sold except pursuant to (i) an effective registration statement under
the Securities Act, or (ii) an opinion of counsel to the issuer of these
securities that an exemption from registration under the Securities Act is
available.”
 
5

--------------------------------------------------------------------------------

 
6.          Reservation of Shares.  The Company agrees at all times to reserve
and hold available out of its authorized but unissued shares of Common Stock the
number of shares of Common Stock issuable upon the full exercise of this
Warrant.  The Company further covenants and agrees that all shares of Common
Stock that may be delivered upon the exercise of this Warrant will, upon
delivery, be fully paid and nonassessable and free from all taxes, liens and
charges with respect to the purchase thereof hereunder.


7.          Notices to Holder.  Upon any adjustment of the Exercise Price (or
number of shares of Common Stock issuable upon the exercise of this Warrant)
pursuant to Section 4, the Company shall promptly thereafter cause to be given
to the Holder written notice of such adjustment.  Such notice shall include the
Exercise Price (and/or the number of shares of Common Stock issuable upon the
exercise of this Warrant) after such adjustment, and shall set forth in
reasonable detail the Company’s method of calculation and the facts upon which
such calculations were based.  Where appropriate, such notice shall be given in
advance and included as a part of any notice required to be given under the
other provisions of this Section 7.


In the event of (a) any fixing by the Company of a record date with respect to
the holders of any class of securities of the Company for the purpose of
determining which of such holders are entitled to dividends or other
distributions, or any rights to subscribe for, purchase or otherwise acquire any
shares of capital stock of any class or any other securities or property, or to
receive any other right, (b) any capital reorganization of the Company, or
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all of the assets or business of the Company
to, or consolidation or merger of the Company with or into, any other entity or
person, or (c) any voluntary or involuntary dissolution or winding up of the
Company, then and in each such event the Company will give the Holder a written
notice specifying, as the case may be (i) the record date for the purpose of
such dividend, distribution, or right, and stating the amount and character of
such dividend, distribution, or right; or (ii) the date on which any such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, conveyance, dissolution, liquidation, or winding up is to take place and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such capital stock or securities receivable upon the exercise of this
Warrant) shall be entitled to exchange their shares of Common Stock (or such
other securities) for securities or other property deliverable upon such event. 
Any such notice shall be given at least 10 days prior to the earliest date
therein specified.
 
8.          No Rights as a Shareholder.  This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company, nor
to any other rights whatsoever except the rights herein set forth. Provided,
however, the Company shall not enter into any merger agreement in which it is
not the surviving entity, or sell all or substantially all of its assets unless
the Company shall have first provided the Holder with 20 days’ prior written
notice.


9.          Additional Covenants of the Company.  For so long as the Common
Stock is listed for trading or trades on any national securities exchange or is
quoted on any over the counter market, the Company shall, upon issuance of any
shares of Common Stock for which this Warrant is exercisable, at its expense,
promptly obtain and maintain the listing or qualifications for trading or
quotation of such shares to the extent required.
 
6

--------------------------------------------------------------------------------

 
The Company shall comply with the reporting requirements of Sections 13 and
15(d) of the Securities Exchange Act of 1934 for so long as and to the extent
that such requirements apply to the Company.
 
The Company shall not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issuance or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant.  Without limiting the generality of the foregoing, the Company (a)
shall comply with Section 6 of this Agreement and have available sufficient
shares of Common Stock to be issued from time to time upon exercise of this
Warrant except as provided in Section 6, (b) will not increase the par value of
any shares of Common Stock issuable upon exercise of this Warrant above the
amount payable therefor upon such exercise, and (c) will take all such actions
as may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable stock.
 
10.          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Company, the Holder and their respective successors
and permitted assigns.


11.          Notices.  The Company agrees to maintain a ledger of the ownership
of this Warrant (the “Ledger”).  Any notice hereunder shall be given by Federal
Express or other overnight delivery service for delivery on the next business
day if to the Company, at its principal executive office and, if to the Holder,
to his address shown in the Ledger of the Company; provided, however, that
either the Company or the Holder may at any time on three days’ written notice
to the other designate or substitute another address where notice is to be
given.  Notice shall be deemed given and received after a Federal Express or
other overnight delivery service is delivered to the carrier.


12.          Severability.  Every provision of this Warrant is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the remainder of this
Warrant.


13.          Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of choice of laws thereof.


14.          Attorneys’ Fees.  In any action or proceeding brought to enforce
any provision of this Warrant, the prevailing party shall be entitled to recover
reasonable attorneys’ fees in addition to its costs and expenses and any other
available remedies.


15.          Entire Agreement.  This Warrant (including the Exhibits attached
hereto) constitutes the entire understanding between the Company and the Holder
with respect to the subject matter hereof, and supersedes all prior
negotiations, discussions, agreements and understandings relating to such
subject matter.
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first set forth above.
 
 

       
VerifyMe, Inc.
                     
By:
     
Norman Gardner, Chairman
 

 
8

--------------------------------------------------------------------------------

 
Exhibit A
SUBSCRIPTION FORM


(To be Executed by the Holder to Exercise the Rights To Purchase Common Stock
Evidenced by the Within Warrant)
 
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby notifies the Company that it is exercising this warrant pursuant to:
 [please check one]
 
________ Section 1 - Cash Exercise
 
________ Section 2 - Cashless Exercise
 
 
Section 1 - Cash Exercise. If Section 1 is selected above, please complete the
following:


I am exercising my right to purchase all of the shares of Common Stock which I
am entitled to purchase under this warrant. The number of shares of Common Stock
is __________.


I am exercising my right to purchase ________ shares of Common Stock, and
request that the Company deliver to me or as I shall designate below a new
Warrant representing the right to purchase _______ shares of Common Stock.


 
I am making payment of the full exercise price for such shares at an Exercise
Price per share of $_______ as provided for in such Warrant. The total exercise
price payable is $___________. Such payment takes the form of (check applicable
box or boxes):


___ $__________ in certified or official bank check payable to the order of the
Company; or
___ $__________ by wire transfer of immediately available funds


 
Section 2 - Cashless Exercise. If Section 2 is selected above, please complete
the following:
 
 
The current Fair Market Value of the shares of Common Stock, as defined in this
Warrant, is $___________.


I am exercising my right to purchase ___________ shares of Common Stock, being
the maximum number of shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in Section 2.


I am exercising my right to purchase _________ shares of Common Stock, and
requesting that the Company deliver to me or as I shall request a new Warrant
representing the right to purchase _______ shares of Common Stock.
 
Exhibit. A

--------------------------------------------------------------------------------

 
Note - if a Holder choosing to use the Cashless Exercise option provided for in
Section 2 of this Warrant is using a combination of cash and cashless means to
make payment of the Warrant Exercise Price payable by such Holder, such Holder
shall attach a separate schedule which provides such Holder’s calculation of the
amount of cash being paid, and the number of shares of Common Stock being
delivered as payment.  Any such cash component takes form of (check applicable
box or boxes):
 
___ $__________ in certified or official bank check payable to the order of the
Company; or
___ $__________ by wire transfer of immediately available funds
 


I request that a certificate for the Common Stock be issued in the name of the
undersigned and be delivered to the undersigned at the address stated below.  If
the Common Stock is not all of the shares purchasable pursuant to the Warrant, I
request that a new Warrant of like tenor for the balance of the remaining shares
purchasable thereunder be delivered to me at the address stated below.


In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).


I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons on Exhibit A-1 to the Warrant.  If the SEC has amended
the rule defining the definition of accredited investor, I acknowledge that as a
condition to exercise the Warrant, the Company may request updated information
regarding the Holder’s status as an accredited investor.  My exercise of the
Warrant shall be in compliance with the applicable exemptions under the
Securities Act and applicable state law


I understand that if at this time the Common Stock has not been registered under
the Securities Act, I must hold such Common Stock indefinitely unless the Common
Stock is subsequently registered and qualified under the Securities Act or is
exempt from such registration and qualification.  I shall make no transfer or
disposition of the Common Stock unless (a) such transfer or disposition can be
made without registration under the Securities Act by reason of a specific
exemption from such registration and such qualification, or (b) a registration
statement has been filed pursuant to the Securities Act and has been declared
effective with respect to such disposition.  I agree that each certificate
representing the Common Stock delivered to me shall bear substantially the same
as set forth on the front page of the Warrant.


I further agree that the Company may place stop transfer orders with its
transfer agent same effect as the above legend.  The legend and stop transfer
notice referred to above shall be removed only upon my furnishing to the Company
of an opinion of counsel to the Company to the effect that such legend may be
removed.


Date:_______________________________
Signed:         _______________________________
Print Name:  _______________________________
Address:       _______________________________
 
Date:_______________________________
 
Signed:         _______________________________
Print Name:  _______________________________
Address:       _______________________________

 
Exhibit. A

--------------------------------------------------------------------------------

 
Exhibit A-1
 
For Individual Investors Only:
 
1.          A person who has an individual net worth, or combined net worth
(with his or her spouse) who has, in excess of $1,000,000.  For purposes of this
question, “net worth” means the excess of total assets at fair market value,
including all real property except the investor’s primary residence, home
furnishings and automobiles, over total liabilities. For purposes of calculating
“net worth”, (i) the primary residence shall not be included as an asset, (ii)
to the extent that the indebtedness that is secured by the primary residence is
in excess of the fair market value of the primary residence, the excess amount
shall be included as a liability, and (iii) if the amount of outstanding
indebtedness that is secured by the primary residence exceeds the amount
outstanding 60 days prior to the execution of this investment letter, other than
as a result of the acquisition of the primary residence, the amount of that
increase in indebtedness shall be included as a liability.


2a. A person who had individual income (exclusive of any income attributable to
the person’s spouse) of more than who has $200,000 in each of the two most
recently completed years and who reasonably expects to have an individual income
in excess of $200,000 this year.


2b. Alternatively, a person, who with his or her spouse, has joint income in
excess of $300,000 in each applicable year.


3. A director or executive officer of the Company.


Other Investors:
 
4. Any bank as defined in Section 3(a)(2) of the Securities Act of 1933
(“Securities Act”) whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; insurance company as defined in Section 2(13) of the Securities
Act; investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act; Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000, or if a self-directed plan, with investment decisions made solely by
persons that are accredited investors.
 
Exhibit. A-1

--------------------------------------------------------------------------------

 
5. A private business development company as defined in Section 202(a)(22) of
the Investment Advisors Act of 1940.


6. An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.  


 
7. A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of the Securities
Act.
 
8. An entity in which all of the equity owners are accredited investors.
 
Exhibit. A-1

--------------------------------------------------------------------------------



Exhibit B
ASSIGNMENT


(To be Executed by the Holder to Effect Transfer of the Attached Warrant)


For Value Received __________________________ hereby sells, assigns and
transfers to _________________________ the Warrant attached hereto and the
rights represented thereby to purchase _________ shares of Common Stock in
accordance with the terms and conditions hereof, and does hereby irrevocably
constitute and appoint ___________________________ as attorney to transfer such
Warrant on the books of the Company with full power of substitution.


Dated: ________________________
Signed: _____________________________
Please print or typewrite
name and address of
assignee:
 
Please insert Social Security
or other Tax Identification
Number of Assignee:





Dated: ________________________
Signed: _____________________________
Please print or typewrite
name and address of
assignee:
 
Please insert Social Security
or other Tax Identification
Number of Assignee:





Exhibit B

--------------------------------------------------------------------------------